Judgment, Supreme Court, New York County (Albert Williams, J., at jury trial and sentence), entered October 7, 1988, convicting defendant of robbery in the first degree, robbery in the second degree, assault in the second degree, and criminal possession of a weapon in the third degree, and sentencing him as a predicate felon to concurrent indeterminate terms of imprisonment of *362six to twelve years, four to eight years, two and one-half to five years, and two and one-half to five years respectively, unanimously affirmed.
The trial court’s charge to the jury of petit larceny, as a lesser included offense of robbery in the first degree, initially requested by defense counsel, was an appropriate exercise of discretion in the circumstances. (CPL 300.50 [1]; see also, People v Green, 56 NY2d 427.)
Additionally, testimony at trial by the victim of the assault by defendant, that in the course of overcoming resistance to the robbery, defendant stabbed the victim in the leg with a sharpened screwdriver, causing a puncture wound and substantial pain, was corroborated by objective testimony of two eyewitnesses. Viewed in its entirety, the objective and subjective testimony regarding the issue of "substantial pain” amply supported the "physical injury” element of both the robbery and assault charges. (See, People v Rojas, 61 NY2d 726.) Concur—Sullivan, J. P., Carro, Ellerin, Ross and Kassal, JJ.